DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 02 Oct 2019; and claims benefit as a CON of PCT/US19/46671, filed 15 Aug 2019, which claims benefit of provisional application 62/861426, filed 14 Jun 2019.

Claims 1-17 and 19-22 are pending in the current application. Claims 10-17 and 21-22, drawn to non-elected inventions, are withdrawn. Claims 1-9 and 19-20 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19-20, in the reply filed on 11 Aug 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-17 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Aug 2021.


Search and examination has expanded to include the species of vitamin E in view of the teachings of Wang et al. (J. Agric. Food Chem., 2017, 65, p8744-8753, cited in PTO-892) as detailed herein.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 at line 3 recites "amylase chains".  Based on the amendment to claim 20 at line 2, the recitation at line 3 is interpreted as a typographical error for "amylose chains" at in amended line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 7-9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Agric. Food Chem., 2017, 65, p8744-8753, cited in PTO-892).
Wang et al. discloses study of the preparation and properties of spiral dextrin (SD)/vitamin E inclusion complexes. (page 8744, abstract) Wang et al. discloses linear dextrins produced from isoamylase enzymatic hydrolysis of native starch were defined as “spiral dextrin" (SD). SD has the feature of a repeating (1,4)-α-D-glucose unit and has a lower molecular weight than amylose directly extracted from native starch. SD was designated because dextrin would form a helical structure in iodine or other guest molecule solutions. (page 8744, right column, paragraph 2) Wang et al. discloses the SD is prepared by debranching starch with isoamylase and fractionated in gradient ethanol precipitation to give fractions SD-40, SD-50, SD-60, SD-70, and SD-80. (page 8745, paragraph at bottom of left column to right column, paragraph 2) Wang et al. discloses the degree of polymerization of the SD in the fractions SD-40, SD-50, SD-60, SD-70, and SD-80 were 128, 71, 41, 29, and 21, respectively. Wang et al. discloses individual peaks were quite narrow, suggesting that SD subfractions obtained by gradient ethanol precipitation gave a low-molecular-weight polymer with good homogeneity,(page 8746, paragraph spanning left and right columns) where the SD-50, SD-60, SD-70, and SD-80 fractions meet limitations of claims 1-3. Wang et al. discloses preparation of SD/Vitamin E inclusion complexes wherein an SD subfraction was dissolved in water, vitamin E was dissolved in ethanol, and the SD subfraction solution and the vitamin E solution was mixed to give the inclusion complex, (page 8745, right column, paragraph 4; table 1 samples SD-50, SD-60, SD-70, and SD-80) meeting 
Regarding claims 1, 7, and 19, Wang et al. is silent as to the physical properties of flowability or dynamic viscosity of the composition. MPEP 2112.01 especially at I. citing In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to show the products of the applicant and the prior art are not the same or that the prior art products do not necessarily possess the characteristics of the claimed product. Wang et al. discloses the fractions SD-50, SD-60, SD-70, and SD-80 of SD composed of a linear repeating (1,4)-α-D-glucose unit and having a degree of polymerization of 71, 41, 29, and 21, respectively. Further, Wang et al. discloses the SD is prepared by debranching starch with isoamylase. See also MPEP 2112.01 at II. citing In re Spada providing "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." Wang et al. discloses an identical chemical structure to what is claimed and prepared in the same manner as claimed, therefore the properties applicant discloses and/or claims are necessarily present.
	
Allowable Subject Matter
Claims 4-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is further objected to for minor informalities as detailed above.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Wang et al. (J. Agric. Food Chem., 2017, 65, p8744-8753, cited in PTO-892).
Wang et al. teaches as above.
Wang et al. does not specifically teach the composition wherein at least one of the glucomonomer chains is esterified. (claim 4) Wang et al. does not specifically teach the kit further comprising a third container comprising a plurality of amylose chains having a degree of polymerization of at least 250. (claim 20)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teaching of Wang et al. to modify the chemical structure of the spiral dextrin of Wang et al. by esterification or to further combine a plurality of amylose chains having a degree of polymerization of at least 250. Wang et al. at page 8744, right column, paragraph 2 teaches currently amylose is normally obtained through separation of the two components of starch or hydrolysis of native starch using pullulanases. However, these conventional methods have disadvantages of a complicated process and low inclusion rate. Therefore it would not have been 

Conclusion
No claim is currently in condition for allowance.
Claims 4-6 and 20 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623